Citation Nr: 0834976	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-07 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to October 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss, rated 
noncompensable, effective June 20, 2004.  

The veteran requested a videoconference hearing before the 
Board in connection with his appeal.  Such a hearing was 
scheduled for September 12, 2007.  The Veterans Law Judge who 
was to hold the hearing noted that both the veteran and his 
representative appeared for the hearing; however, it was 
decided that a hearing was unnecessary.  The veteran contends 
he was told during a prehearing conference that a hearing was 
not necessary as a compensable rating for his bilateral 
hearing loss would be granted by the Board.  In August 2008, 
he was advised that, "Under the Board's Rules of Practice, 
the Board is restricted from rendering final rulings as to 
the merits of a case until a written decision is made."  He 
was advised further that the Veterans Law Judge intended to 
convey only that he would "consider all evidence in [the 
veteran's] favor at the time when a final decision would be 
reached."  In order to avoid any misunderstandings, the 
veteran was afforded an opportunity to have another hearing 
scheduled.  See 38 C.F.R. § 20.700.  In September 2008, the 
veteran responded that he would like a videoconference 
hearing before the Board at his local regional office.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

As noted above, the veteran has indicated he would like 
another videoconference hearing before the Board, as he 
appeared for his previously scheduled videoconference 
hearing, but it was not held.  The Board has granted his 
motion to reschedule the hearing for good cause shown.  
38 C.F.R. § 20.702(c)(2).  Because the Board may not proceed 
with an adjudication of the veteran's claims without 
affording him an opportunity for such a hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. 
§ 20.700(a).  [The veteran has indicated that it would be a 
hardship for him to appear for a videoconference hearing 
scheduled on a Tuesday or a Thursday, and that a hearing 
scheduled for a Monday, Wednesday, or Friday would be more 
convenient.  If possible, the RO should accommodate this 
request.]

Accordingly, the case is REMANDED for the following:

Arrangements should be made for the veteran to 
be scheduled for a videoconference hearing 
before the Board at his local RO (to the 
extent possible, on a Monday, Wednesday, or 
Friday).  The case should then be processed in 
accordance with established appellate 
practices.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

